           Case 2:11-cv-05782-PD Document 742 Filed 05/18/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      )
GLENDA JOHNSON ET AL.,                                )
                                                      )
             Plaintiffs,                              )
                                                      )      Case No. 2:11-cv-05782-PD
      v.                                              )      and all related cases
                                                      )
SMITHKLINE BEECHAM CORPORATION                        )
ET AL.,                                               )
                                                      )
             Defendants.                              )
                                                      )

           FINDINGS AND ORDER OF THE SPECIAL DISCOVERY MASTER

      I am ruling on certain privilege issues in advance of resumption of the hearing scheduled

for Monday, May 24, 2021. An Opinion will follow.

      1.       Hagens Berman Sobel Shapiro LLP (“Hagens Berman”) has waived attorney

               work product protection by giving its proposed testifying expert witness access to

               facts and data – the transcripts of proceedings and exhibits received partly in

               camera by the Special Discovery Master (the “Hearing Materials”) – that might

               otherwise have remained protected. Fed. R. Civ. P. 26(a)(2)(B).

      2.       The proposed testifying expert has acknowledged in his report (the “Expert

               Report”) that he considered the Hearing Materials in forming his opinion and

               preparing the Expert Report.

      3.       The attorney-client privileges of individual past or present clients of Hagens

               Berman or the firm’s former co-counsel, Kay Gunderson Reeves, were not

               waived or lost by the attorneys’ self-serving disclosure of privileged

               communications to the proposed testifying expert witness because the disclosures
     Case 2:11-cv-05782-PD Document 742 Filed 05/18/21 Page 2 of 3




         were not authorized and were not in Hagens Berman’s clients’ interests. See

         Restatement (Third) of the Law Governing Lawyers § 79 and Comment c.

         a.     I am filing with the Clerk’s office a partially-redacted copy of the Expert

                Report (the “Redacted Expert Report”) for docketing and service. For the

                avoidance of any doubt, the Redacted Expert Report shall be delivered to

                the following making use of the Courts ECF docketing and service system

                or, if necessary, other means:

                i.      The testifying expert witness;

                ii.     All Defendants;

                iii.    The Plaintiffs and former Plaintiffs participating or entitled to

                        participate in this hearing, i.e., Richard Anderson, Terrie Bolton,

                        Diana Cabcabin, John Marshall, Jose Navamuel, Carolyn Sampson

                        and Mary Sells;

                iv.     Kay Gunderson Reeves;

                v.      Tyler Weaver; and

                vi.     Hon. Paul Diamond, U.S.D.J.

4.       Upon careful review of the Hearing Materials and the Expert Report over a period

         of several months, the only redactions to be made from the Expert Report

         presented to the Special Master on April 15, 2020, are:

         a.     Page 8, last ¶, a sentence beginning “Although some of the plaintiffs.”

                That sentence contains an assertion of fact that can only have come from

                an attorney-client communication uttered in the course of obtaining legal

                services.




                                          -2-
            Case 2:11-cv-05782-PD Document 742 Filed 05/18/21 Page 3 of 3




                a.    Page 9, first full ¶, a sentence beginning “The same.” It presents a close

                      question as to the states of mind of the Plaintiffs with respect to the

                      involvement of Thalidomide in their injuries.

                b.    Page 9, first full ¶, a sentence beginning “There was no internet.” The

                      sentence contains a phrase beginning “no indication that these . . . .” That

                      phrase, running to the end of the sentence, could rest on either speculation

                      on the expert’s part or actual attorney-client communications. I will redact

                      it, at least for the time being, out of an abundance of concern for the

                      attorney-client privilege.

                c.    Page 10, second full ¶, a sentence beginning “Hagens Attorney.” The

                      sentence contains a nine-word phrase beginning “at least.” That sentence

                      may or may not be attorney-client communication-dependent, and I will

                      redact it out of the same abundance of caution.

       5.       I will file of record but under seal an unredacted copy of the Expert Report.

       In due course, I will review the Hearing Materials (i.e. the transcripts of testimony from

2017 and 2019 and the related exhibits) anew in light of Hagens Berman’s waiver.



May 18, 2021                                 /s/ William T. Hangley
                                             WILLIAM T. HANGLEY
                                             SPECIAL DISCOVERY MASTER




                                               -3-
